                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA

                          AT CHARLESTON

CONNIE R. HUNDLEY, individually
and on behalf of all others
similarly situated,

         Plaintiff,

v.                                Civil Action No. 2:16-cv-12428

AIR EVAC EMS, INC., d/b/a AirMedCare Network;
MED-TRANS CORPORATION; and
MATTHEW ELLIS,

         Defendants.


                  MEMORANDUM OPINION AND ORDER


         Pending is plaintiff’s motion for class certification,

filed October 16, 2017.


         Plaintiff Hundley seeks to represent a class defined

as: “All West Virginia consumers who purchased or renewed a

membership from Defendant Air Evac from July 25, 2012 to the

date of certification.”   Mot., ECF #78.   Ms. Hundley does not

seek class certification for all her claims, but only that under

the West Virginia Consumer Credit and Protection Act (“WVCCPA”).

Memo. in Support, ECF # 79 at 2 n.1 (“Ms. Hundley is not seeking

to certify her other claims, including her claim for common law

bad faith or her claims for breach of contract against Air Evac

and Defendant Med-Trans Corporation.”).
         The court this day entered a memorandum opinion and

order in response to defendants’ motions to dismiss, filed

December 29, 2016 and February 2, 2017.        The court therein

dismissed plaintiff’s WVCCPA claim.     Accordingly, the claim for

which plaintiff seeks to certify her class has been dismissed

and her motion is moot.


         It is, therefore, ORDERED that the plaintiff’s motion

for class certification be, and it hereby is, denied as moot.


         The Clerk is directed to transmit a copy of this order

to all counsel of record and any unrepresented parties.


                                      ENTER:    March 29, 2019
